NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


JODY LOUIS,                                    )
                                               )
             Appellant,                        )
                                               )
v.                                             )     Case No. 2D14-4359
                                               )
UNIVERSITY OF SOUTH FLORIDA,                   )
                                               )
             Appellee.                         )
                                               )

Opinion filed January 6, 2016.

Appeal from the University of South Florida.

M. Stephen Stanfield, Gainesville, for
Appellant.

Thomas M. Gonzalez of Thompson,
Sizemore, Gonzalez & Hearing, P.A.,
Tampa, for Appellee.


            ORDER TRANSFERRING CASE FOR CERTIORARI REVIEW
             IN THE CIRCUIT COURT FOR HILLSBOROUGH COUNTY


ALTENBERND, Judge.

             Jody Louis, a student at the University of South Florida (USF), appeals a

final decision from USF imposing disciplinary sanctions against him for the violation of

USF's Student Code of Conduct. On appeal, he argues that his due process rights
were violated at the formal disciplinary hearing for several reasons, including that all of

the evidence introduced by USF was hearsay.

              USF correctly argues that USF's final decision is not appealable to this

court. Rather, it is reviewable by certiorari in the appropriate circuit court because in

making a final determination regarding disciplinary proceedings against a student, the

university was acting pursuant to its authority under article IX, section 7(d) of the Florida

Constitution and not as an "agency" as defined by the Administrative Procedure Act.

See Rivera v. Univ. of S. Fla. St. Petersburg, 176 So. 3d 363 (Fla. 2d DCA 2015);

Decker v. Univ. of W. Fla., 85 So. 3d 571 (Fla. 1st DCA 2012). In fairness to Mr. Louis,

the final decision from the Assistant Vice President and Dean of Students at USF

informed Mr. Louis that he had "the right to appeal" the decision to this court.

              We transfer this case to the Thirteenth Judicial Circuit in and for

Hillsborough County for treatment as a petition for writ of certiorari. See Fla. R. App. P.

9.040(b)(1). Following transfer, the circuit court can decide whether the briefing in this

case is sufficient to facilitate certiorari review or whether it is necessary for the circuit

court to order the filing of a proper petition and response.



VILLANTI, C.J., and LUCAS, J., Concur.




                                              -2-